Citation Nr: 0412531	
Decision Date: 05/13/04    Archive Date: 05/19/04

DOCKET NO.  95-18 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas




THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.




ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel







INTRODUCTION

The veteran served on active duty from May 1986 to July 1991.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the RO in Waco, 
Texas.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
claimant if further action is required.  


REMAND

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist, including to obtain 
medical opinion where necessary, and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

In the case at hand, the record contains the relevant law and 
regulations pertaining to the VCAA notification provisions 
which are located in the supplemental statement of the case 
dated July 2003.  See 38 C.F.R. § 3.159 (2003).  However, the 
record does not contain correspondence to the veteran 
informing him of the VCAA and specifically addressing the 
VCAA notice and duty to assist provisions as they pertain to 
the claim currently on appeal, to particularly include the 
duty, imposed by 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2003), requiring VA to explain what 
evidence will be obtained by whom.  See Charles v. Principi, 
16 Vet. App. 370, 374 (2002); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

At the outset, the Board notes that during the course of the 
veteran's appeal, his claims file was lost.  The RO has 
attempted to rebuild his claims file, but all of the 
veteran's records are not contained therein.  The RO should 
contact the veteran and ask him to provide any service 
medical records he has in his possession, as well as any 
treatment records dated July 1991 to the present.  
Additionally, the RO should ask the veteran to provide a list 
of dates, as well as places, where he sought treatment for 
his disorders while in service.  After the RO receives this 
information from the veteran, the RO should attempt to obtain 
any treatment records identified by the veteran.   

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  Stegall v. 
West, 11 Vet. App. 268 (1998).  Prior to its transfer to the 
Board, the RO did not associate with the claims file the VA 
Vocational Rehabilitation folder or a copy of any vocational 
assessment completed for the veteran as directed in the 
January 1997 Board remand.  Additionally, the RO did not 
attempt to obtain records from the Casablanca Halfway House.  
Given the guidance offered by the court in Stegall, the case 
must also be remanded in order to accomplish these 
directives.

Additionally, in July 2000, the RO attempted to obtain 
treatment records from the VA medical centers (VAMC's) in 
Greenville, South Carolina, Washington, D.C. and Las Cruces, 
New Mexico.  No response was received from any of these VA 
facilities and the RO should again attempt to contact these 
VA facilities and obtain all records of treatment pertaining 
to a psychiatric disorder.

VA's duty to assist the claimant while developing his claim, 
pursuant to 38 U.S.C.A. § 5103A (West 2002), requires VA to 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate his claim.  The duty to 
assist includes obtaining a medical opinion whenever such an 
opinion is necessary to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d) (West 2002).  In the case at hand, a 
medical opinion is necessary, pursuant to 38 C.F.R. 
§ 3.159(c) (2003), based on a thorough review of the record, 
to include the veteran's service medical records (if 
located), as to whether it is at least as likely as not that 
the veteran's psychiatric disorder was due to, originated in, 
was exacerbated by his active military service, or is caused 
by a service-connected, or if not caused by a service-
connected disorder, has been aggravated by a service-
connected disorder.  The United States Court of Appeals for 
Veterans Claims has held that where a veteran's service-
connected disability causes an increase in, but is not the 
proximate cause of, a nonservice connected disability, the 
veteran is entitled to service connection for that 
incremental increase in severity attributable to the service-
connected disability. (Allen v. Brown, 7 Vet.App. 439 
(1995))..  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance therewith.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claim on appeal.

In view of the foregoing, this case is remanded to the RO 
(via the AMC) for the following:  

1.  The RO should send the veteran a 
letter explaining the VCAA, including 
the duty to assist and notification 
provisions contained therein.  In doing 
so, the letter should explain what, if 
any, information (medical or lay 
evidence) is necessary to substantiate 
the claim on appeal.  A general form 
letter, prepared by the RO, not 
specifically addressing benefits and 
entitlements at issue, is not 
acceptable.  The letter should inform 
the veteran of which portion of the 
information and evidence is to be 
provided by the veteran and which part, 
if any, VA will attempt to obtain on 
behalf of the veteran.  

2.  The RO should also obtain the 
appellant's Vocational Rehabilitation 
folder, as well as a copy of any 
vocational assessment completed for him, 
and all documents received should be 
associated with the claims file.

3.  The veteran should be contacted and 
requested to provide the names, 
addresses (or military medical 
facilities) and approximate dates of 
treatment for any health care providers 
he obtained treatment from during his 
period of active service as well as all 
VA and non-VA health care providers 
which treated him for his disorders post 
service.  After the releases are signed, 
the RO should obtain and associate with 
the claims folder all of the veteran's 
clinical records, including the records 
from:
a.  Casablanca Halfway House;
b.  VAMC Greenville, South Carolina;
c.  VAMC Washington, DC;
d.  VAMC Las Cruces, New Mexico;

All attempts to procure records should 
be documented in the file.  If the RO 
cannot obtain the records, a notation to 
that effect should be inserted in the 
file.  The veteran should be informed of 
failed attempts to procure records.

4.  After the requested medical records 
have been obtained, the veteran should 
be scheduled for a VA psychiatric 
examination to evaluate the nature and 
extent of any psychiatric disorders.  
All indicated tests and studies are to 
be performed.  Prior to the 
examination, the claims folder must be 
made available to the examiner for 
review of the case.  A notation to the 
effect that this record review took 
place should be included in the report 
of the examiner.  

The psychiatrist is to review the 
claims folder and render an opinion as 
to whether the claimed psychiatric 
disorders were (1) due to his active 
military service , (2) originated in 
active military service , (3) were 
exacerbated by his active military 
service or (4) were caused by a 
service-connected, or if not caused by 
a service-connected disorder, (5) were 
aggravated by a service-connected 
disorder.  Reasons for the opinion 
rendered should be included in the 
report.

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with 
the claims folder.  He is to be advised 
that failure to report for a scheduled 
VA examination without good cause shown 
may have adverse effects on his claim.

6.  The RO must review the claims file 
and ensure that there has been full 
compliance with all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and 38 C.F.R. § 3.159 
(2003), and that all appropriate 
development has been completed (to the 
extent possible) in compliance with 
this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

7.  Thereafter, the RO should 
readjudicate the issue on appeal.  The 
RO is advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other 
applicable legal precedent.  If the 
benefits sought on appeal remain 
denied, the veteran should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issues currently on 
appeal.  A reasonable period of time 
should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




